

116 HR 4917 IH: Survey Our Military Impacted Schools Act
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4917IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Ms. Gabbard (for herself, Mr. Kim, Mr. Cook, Mr. Bishop of Georgia, Mr. Moulton, Mr. Panetta, Mr. Rouzer, and Ms. Kendra S. Horn of Oklahoma) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense to conduct a study on the renovation, repair, or expansion needs
			 of certain elementary schools and secondary schools that educate
			 dependants of active duty military personnel.
	
 1.Short titleThis Act may be cited as the Survey Our Military Impacted Schools Act. 2.Study and report on construction grant programNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense, in consultation with the heads of any other relevant agencies, shall conduct a study and submit a report on such study to Congress on the unmet capital improvement needs (including renovation, repair, or expansion needs) of each elementary school and secondary school—
 (1)in which the total student enrollment for the most recent school year was not less than 150 students;
 (2)that is not located within the boundaries of a Federal military installation; and (3)that is served by a local educational agency—
 (A)in which at least 15 percent, but not more than 40 percent, of the total student enrollment for the most recent school year in schools of the agency were children described in subparagraphs (B) and (D)(i) of section 7003(a)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a)(1)); and
 (B)that is eligible for assistance under title VII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7701 et seq.).
				